DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The 112(b) rejections regarding the antecedent basis issues have been addressed and are withdrawn.
However, applicant states that the 112(b) rejections regarding the invocation of 112(f) have been addressed, but it is not clear how. The claims still invoke 112(f) as the “means for” language is still present and the written description of the specification has not been amended. The 112(b) rejection remains, as listed below.

Applicant's arguments filed 5/3/22 have been fully considered but they are not persuasive.
Applicant states that “the claimed invention has a very specific application for controlling the motor drive of an aircraft rotor pylon between horizontal and vertical positions”. However, these limitations are not present in the claims. The claims do not mention a rotor pylon and do not limit the “first position” and “second position” to be horizontal and vertical positions. As claimed, the first and second positions of a rotor could be interpreted as tilting the angle of attack of a rotor blade.
The new limitations regarding the feedback control are listed within “means for” and “configured to” language. The 112(b) rejections relating to the invocation of 112(f) have not been addressed and therefore the intended scope of the “means for” language is unclear. Additionally, the configured to language is met based on the feedback controller of Tsai having all the necessary “means for monitoring” to be able to perform the claimed function.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “means for monitoring a swash angle of the motor, means for monitoring the speed of the motor, means for monitoring an actual position of the actuator, and means for providing feedback control to control the drive power of the motor based on the monitored swash angle, motor speed and actual position of the actuator” and “input means for providing the input command” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caero (WO 9105698 A1) in view of Tsai (US 5049799 A)
For claim 3, Caero discloses a tilt rotor system for an aircraft Figs. 1-3, comprising:
a rotor 14;
an actuator 10 connected to the rotor to move the rotor between a first position and a second position Abstract: “between a helicopter mode and an aircraft mode”; 
a stop mechanism to secure the rotor in the second position Col 12, lines 23-31, fixed stops; and
a drive mechanism Fig. 6 to drive the actuator between the first and second positions in response to an input command Col 10, lines 26-30, “The pylon can be stopped and held at any position between full retraction and extension by a combination of controlling the motors”, therefore there must be an input for controlling the motors, the drive mechanism comprising:
a motor first hydraulic drive motor assembly 76,
but fails to disclose means for monitoring a swash angle of the motor, means for monitoring speed of the motor, means for monitoring an actual tilt position of the rotor, and means for providing feedback control to the variable displacement motor to control drive power of the motor based on the monitored swash angle, motor speed and actual tilt position of the rotor, and wherein the means for providing feedback control includes an algorithm configured to monitor change in swash angle as the motor speed reduces and the actual tilt position of the rotor approaches the second position and, based on the change and actual tilt position, to limit change in swash angle to be within a predetermined range as a percentage of the operating load.
However, Tsai teaches “controls for variable displacement hydraulic motors used for powering actuators in airplanes having high resolution, stiffness, large load driving capability and speed of response.” (Col 1, lines 10-13) comprising
a drive mechanism Fig. 1 comprising:
a variable displacement motor 12,
means for monitoring a swash angle of the motor wobbler position sensor 84,
means for monitoring speed of the motor velocity transducer 72,
means for monitoring an actual tilt position of a rotor position sensor 58 monitors position of the tilt of the drive shaft 30 and load 32 which, as modified, is the tilt position of the rotor, and
means for providing feedback control Fig. 1, controller 16 to the variable displacement motor 12 to control drive power of the motor with control signal 92 based on the monitored swash angle 85, motor speed 70 and actual tilt position of the rotor 56 and 
wherein the means for providing feedback control includes an algorithm Fig. 1, within dashed line of controller 16 configured to monitor change in swash angle 84 as the motor speed 72 reduces and the actual tilt position of the rotor 58 approaches the second position and, based on the change and actual tilt position, to limit change in swash angle “the angle of inclination of the wobbler 28 is varied by the axial position of the piston rod 34” to be within a predetermined range as a percentage of the operating load the feedback control system is configured to be used in this way with the sensors and monitoring systems as described above.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Caero by providing means for monitoring a swash angle of the motor, means for monitoring the speed of the motor, means for monitoring an actual position of the actuator, and means for providing feedback control to control the drive power of the motor based on the monitored swash angle, motor speed and actual tilt position of the rotor, and wherein the means for providing feedback control includes an algorithm configured to monitor change in swash angle as the motor speed reduces and the actual tilt position of the rotor approaches the second position and, based on the change and actual tilt position, to limit change in swash angle to be within a predetermined range as a percentage of the operating load as disclosed by Tsai. One of ordinary skill in the art would have been motivated to make this modification to provide “a variable displacement hydraulic motor for positioning a load at a commanded position with high resolution, stiffness, load moving capability and speed of response” and because “The integral control provided by the addition of an integrator provides an accurate control of the motor speed permitting system operation at a maximum speed and increases the stiffness of control” (Tsai, Col 2, lines 38-40).
For claim 5, Caero discloses a tilt rotor system as claimed in claim 3, wherein the first position is a vertical position and the second position is a horizontal position Fig. 1, aircraft mode and helicopter mode.
For claim 7, Caero discloses a tilt rotor system as claimed in claim 3, further comprising a second rotor and a second actuator connected to the second rotor between a first position and a second position by means of the drive mechanism one rotor and actuator for each wing is implied.
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a second rotor and actuator for use on a second wing, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
For claim 8, Caero discloses an aircraft having a tilt rotor system as claimed in claim 7, and input means for providing the input command Col 10, lines 26-30, “The pylon can be stopped and held at any position between full retraction and extension by a combination of controlling the motors”, therefore there must be an input for controlling the motors.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caero in view of Tsai, further in view of Nicholaus (US 2018889 A).
For claim 6, Caero as modified discloses a tilt rotor system as claimed in claim 3, but fails to disclose that the stop mechanism includes a spring.
Nicholaus teaches a rotatable aircraft motor 11 wherein a spring is used as a stop mechanism Pg 1, Col 2, lines 29-34, “For locking the motor in vertical position… is a spring pressed plunger”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Caero as modified by using a spring in the stop mechanism as disclosed by Nicholaus. One of ordinary skill in the art would have been motivated to make this modification to “reduce vibration” Caero, Col 12, line 27.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        
/MICHAEL H WANG/Primary Examiner, Art Unit 3642